Citation Nr: 0324527	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  91-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left lower extremity weakness and spasticity due to 
an intramedullary arteriovenous malformation, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a laminectomy of the thoracic spine 
due to an intramedullary arteriovenous malformation, 
currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected urinary urgency due to an intramedullary 
arteriovenous malformation due to an intramedullary 
arteriovenous malformation, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected sexual dysfunction due to an intramedullary 
arteriovenous malformation due to an intramedullary 
arteriovenous malformation.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1986 to May 1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1990 rating decision by the RO which 
recharacterized the veteran's 100 percent rated service-
connected postoperative intramedullary arteriovenous 
malformation with spastic paresis left lower extremity, 
sensory deficit right lower extremity, left ankle equino 
varus, bowel bladder, erectile dysfunction into three 
separate disabilities, each with a separate rating as 
follows:  Left lower extremity weakness and spasticity due to 
intramedullary arteriovenous malformation, rated as 60 
percent disabling;  residuals, laminectomy of thoracic spine 
due to intramedullary arteriovenous malformation, rated as 40 
percent disabling; urinary urgency and sexual dysfunction due 
to intramedullary arteriovenous malformation, rated as 10 
percent disabling.  The combined total was 80 percent, 
effective on August 1, 1990.  

In a subsequent rating decision in July 1993, the RO granted 
service connection for right lower extremity weakness and 
sensory loss due to an intramedullary arteriovenous 
malformation, rated as 20 percent disabling, and for bowel 
urgency due to an intramedullary arteriovenous malformation, 
rated as 10 percent disabling.  

The RO also assigned an increased rating of 20 percent for 
the service-connected urinary urgency and sexual dysfunction, 
effective on August 1, 1990.  This action raised the combined 
rating to 90 percent, effective on August 1, 1990.  

The RO also granted special monthly compensation based on the 
loss of use of one foot, effective on June 1, 1989.  

In September 1999, the RO allowed a separate grant of service 
connection for sexual dysfunction, with a noncompensable 
rating assigned, effective on August 1, 1990.  

The RO also granted entitlement to special monthly 
compensation based on loss of use of a creative organ, 
effective on June 1, 1989.  

The case was remanded by the Board to the RO in November 
1991, July 1994 and March 2000 for additional development of 
the record.  



FINDINGS OF FACT

1.  The veteran most recently failed to report without 
explanation in November 2002 for a VA examination pertaining 
to his claim for an increased rating for the service-
connected left lower extremity weakness and spasticity due to 
intramedullary arteriovenous malformation.  

2.  The veteran most recently failed to report without 
explanation in November 2002 for a VA examination pertaining 
to his claim for an increased rating for the service-
connected residuals of a laminectomy of the thoracic spine 
due to intramedullary arteriovenous malformation.  

3.  The veteran most recently failed to report without 
explanation in November 2002 for a VA examination pertaining 
to his claim for an increased rating for the service-
connected urinary urgency.  

4.  The veteran most recently failed to report without 
explanation in November 2002 for a VA examination pertaining 
to his claim for an increased rating for the service-
connected sexual dysfunction.  

5.  The veteran most recently failed to report without 
explanation in November 2002 for a VA examination pertaining 
to his claim for a total compensation rating based on 
individual unemployability.  



CONCLUSION OF LAW

1.  The claim for an increased rating for the service-
connected left lower extremity weakness and spasticity due to 
intramedullary arteriovenous malformation must be denied by 
operation of law.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2002).  

2.  The claim for an increased rating for the service-
connected residuals of a laminectomy of the thoracic spine 
due to intramedullary arteriovenous malformation must be 
denied by operation of law.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(2002).  

3.  The claim for an increased rating for the service-
connected urinary urgency must be denied by operation of law.  
38 C.F.R. §§ 3.326, 3.327, 3.655 (2002).  

4.  The claim for an increased rating for the service-
connected sexual dysfunction must be denied by operation of 
law.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2002).  

5.  The claim for a TDIU rating must be denied by operation 
of law.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that increased ratings are warranted for 
the service-connected disabilities.  The veteran also 
maintains that he is unable to obtain or maintain gainful 
employment due to the service-connected disabilities.  

A review of the service medical records reveals that the 
veteran suffered a T-10 intramedullary arteriovenous 
malformation during service.  

The veteran suffered residual loss of proprioception left 
lower extremity, severe lower extremity weakness, spasticity 
and dysesthesia and loss of pain and temperature sensation 
right lower extremity.  The veteran was thereafter discharged 
and placed on the temporary disability retired list.  

In a September 1989 rating decision, the RO granted service 
connection with a 100 percent prestabilization rating for 
postoperative intramedullary arteriovenous malformation with 
spastic paresis left lower extremity, sensory deficit right 
lower extremity, left ankle equino varus, bowel bladder and 
erectile dysfunction.  

In a May 1990 rating decision, the veteran's service-
connected residuals of the postoperative intramedullary 
arteriovenous malformation was recharacterized as three 
separate disabilities, each with a separate rating as 
follows:  Left lower extremity weakness and spasticity due to 
intramedullary arteriovenous malformation, rated as 60 
percent disabling;  residuals, laminectomy of thoracic spine 
due to intramedullary arteriovenous malformation, rated as 40 
percent disabling; urinary urgency and sexual dysfunction due 
to intramedullary arteriovenous malformation, rated as 10 
percent disabling.  

The combined total was 80 percent, effective on August 1, 
1990.  

In his June 1990 Notice of Disagreement, the veteran appealed 
the reduction from 100 percent, the denial of loss of use of 
left foot and the evaluation of the urinary condition.  

The case was remanded by the Board to the RO in November 1991 
for additional development of the record, in particular, to 
afford the veteran another VA examination to determine the 
current severity of the veteran's service-connected 
disabilities.  

VA examinations were conducted in December 1991, July 1992 
and August 1992.  

As a result of the medical evidence obtained at those 
examinations, the RO issued a rating decision in July 1993 
which granted entitlement to special monthly compensation 
based upon the loss of use of the left foot and also 
increased the rating to 20 percent for the service-connected 
urinary urgency and sexual dysfunction.  

In addition, the July 1993 rating decision also granted 
service connection for the right lower extremity weakness and 
sensory loss due to intramedullary arteriovenous malformation 
and was rated as 20 percent disabling.  

Service-connection was also granted for bowel urgency due to 
intramedullary arteriovenous malformation and was rated as 10 
percent disabling.  

As a result of the July 1993 rating action, the veteran's 
combined total rating was increased from 80 percent to 90 
percent, effective on August 1, 1990.  

In July 1994, the case was remanded again by the Board to the 
RO for additional development of the record.  

The veteran was thereafter afforded a VA examination in 
December 1996.  

Then, three years later, in February 1999, the veteran was 
scheduled for additional examinations, to which he failed to 
report.  

In September 1999, the RO allowed a separate grant of service 
connection for sexual dysfunction, with a noncompensable 
rating assigned, effective on August 1, 1990.  

In addition, entitlement to special monthly compensation 
based on loss of use of a creative organ was also granted, 
effective on June 1, 1989.  

The case was remanded again in March 2000 for additional 
development of the record.  The remand reiterated that the 
veteran needed to be afforded VA specialist examinations as 
noted in the previous 1994 remand.  

Additional VA examinations were scheduled in November 2002, 
but the veteran again failed to report.  

The documentation in the claims file indicates that the 
veteran was properly notified of the scheduled examinations.  
The veteran did not provide good cause for his failure to 
appear.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a veteran, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b). 38 C.F.R. § 
3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).  

The veteran also has an obligation to cooperate, when 
required, in the development of evidence pertaining to his 
claim.  The duty to assist is not always a one-way street, 
nor is it a blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, and remands 
informed him of the evidence needed to support his claim.  VA 
has met its duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case and remands informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As noted previously, although VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a March 
2003 SSOC issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim.  

They also have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Hence, another remand for the RO to address the VCAA again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Moreover, in this case, because the law and not the evidence 
is dispositive, the changes made by the VCAA as to 
evidentiary development are not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that the VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation).  

While the RO has a duty to make reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits, it is the veteran's 
responsibility to report for all examinations, to further 
cooperate in the development of the claim.  See 38 U.S.C.A. § 
5103A (West 2002), 38 C.F.R. § 3.655 (2002).  

Accordingly, the Board finds that it has no alternative but 
to deny the veteran's claims for increase due to his 
unexplained failure to report for the scheduled VA 
examinations.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2002); 
Engelke v. Gober, 10 Vet. App. 396 (1997).  




ORDER

The claim for an increased rating in excess of 60 percent for 
the service-connected left lower extremity weakness and 
spasticity due to intramedullary arteriovenous malformation 
must be denied.  

The claim for an increased rating in excess of 40 percent for 
the service-connected residuals of a laminectomy of the 
thoracic spine due to intramedullary arteriovenous 
malformation must be denied.  

The claim for an increased rating in excess of 20 percent for 
the service-connected urinary urgency must be denied.  

The claim for a compensable rating for the service-connected 
sexual dysfunction must be denied.  

The claim for a total rating based on individual 
unemployability by reason of service-connected disability 
must be denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



